Citation Nr: 0023190	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for residuals of 
colostomy, including damaged nerves, loss of sexual function, 
depression, and chronic pain pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The claim for disability compensation for residuals of 
colostomy, including damaged nerves, loss of sexual function, 
depression, and chronic pain as the result of VA 
hospitalization, medical or surgical treatment, in 1994 is 
not plausible.


CONCLUSION OF LAW

The claim for disability compensation for residuals of 
colostomy, including damaged nerves, loss of sexual function, 
depression, and chronic pain as a result of VA 
hospitalization, medical or surgical treatment, in 1994 
pursuant to 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed before October 1, 1997.  As such, it must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  Pursuant to 38 U.S.C.A. 
§ 1151, as it existed before October 1, 1997, generally where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd. sub. 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 
Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that fault of the VA need not be shown as 
an element of recovery under 38 U.S.C.A. § 1151.  The Supreme 
Court did state, however, that "it would be unreasonable...to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented 
(i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.)"  Gardner, 
115 S.Ct. at 556, (n) III par. Title 38 C.F.R. § 3.358 
(1997), as amended effective July 22, 1996, to comply with 
the Supreme Court's decision in Gardner, states in pertinent 
part that where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such disability.  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the injury.  In determining whether additional 
disability resulted from an injury or aggravation of an 
existing disease or injury, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(a)(b)(c).

The record reflects that the veteran was hospitalized at a VA 
facility in August 1994 with a diagnosis of gangrenous 
perirectal abscess.  He underwent a colostomy with subsequent 
skin grafting and was subsequently discharged in October 
1994.  

A December 1994 VA treatment record reflects an assessment of 
adjustment disorder with depressed mood versus depression not 
otherwise specified.  A January 1995 VA treatment record 
reflects an assessment of depression, not otherwise 
specified.  A February 1995 report of VA psychiatric 
evaluation reflects diagnoses including adjustment disorder 
with depressed mood versus depression.  An August 1996 VA 
treatment record reflects an impression of erectile 
dysfunction and an April 1997 VA treatment record reflects an 
assessment that includes major depression.  

Private medical, records received in response to a request to 
the Social Security Administration, include the report of an 
October 1995 private medical evaluation.  This report 
reflects the diagnostic impression that the veteran had lost 
the sphincter muscle in his rectum and the anal canal as well 
as part of the scrotum.  He was unable to sit for these 
reasons and continued to have problems with his perineum.  A 
September 1995 private psychological evaluation reflects an 
impression that includes major depression.

The report of a July 1999 VA genitourinary examination 
indicates that the veteran reported erectile dysfunction.  
The examiner indicated that the etiology of the described 
erectile dysfunction may be multifunctional and 
multifactorial including diabetes, vascular disease, as well 
as the extensive surgery performed in the perineal region in 
1994.  The report of a July 1999 VA general medical 
examination reflects an assessment that includes history of 
gangrenous perirectal abscess with colostomy and indicates 
that records reflect that the veteran was not a candidate for 
colostomy closure.  These reports also indicate that the 
veteran reported that he had pain continually in the area of 
his buttocks where tissue had been excised.

In this case, there is competent medical evidence reflecting 
that the veteran has erectile dysfunction and major 
depression.  However, there is no competent medical evidence 
indicating that the veteran has damaged nerves or chronic 
pain.  Further, there is no competent medical evidence 
associating the veteran's major depression or his erectile 
dysfunction with the VA hospitalization and medical or 
surgical treatment in 1994.  In this regard, the report of 
the July 1999 VA genitourinary examination indicates that 
erectile dysfunction "may" be related to multiple 
etiologies and includes as one of the possible etiologies the 
surgery in 1994.  However, the use of the term "may" also 
implies "may or may not" and is too speculative to 
establish a plausible claim.  See Obert v. Brown, 5 Vet. App. 
30 (1993).  In this case, the use of the term may with a 
variety of possible etiologies further emphasizes the 
speculative nature of this statement and does not provide any 
finding with respect to any probability that erectile 
dysfunction is related to the 1994 surgery.  The veteran has 
offered his statements of his belief that he has damaged 
nerves, loss of sexual function, depression, and chronic pain 
all relating to the VA Medical care in 1994, but he, as a lay 
person, is not qualified to furnish medical opinions or 
diagnoses.  See Espiritu and Grottveit.  Since the record is 
devoid of any competent medical evidence that reflects that 
the veteran experienced the onset of damaged nerves, loss of 
sexual function, depression, or chronic pain as a result of 
VA hospitalization with medical and surgical care from August 
to October 1994, his claim does not plausibly meet the 
criteria for compensation.  38 U.S.C.A. §§ 1151, 5107(a); 
38 C.F.R. § 3.358; Gardner.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
with respect to the above-discussed claim.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  




ORDER

Evidence of a well-grounded claim for entitlement to 
compensation for residuals of a colostomy, including damaged 
nerves, loss of sexual function, depression, and chronic pain 
as a result of 1994 VA hospitalization, medical or surgical 
care, pursuant to the provisions of 38 U.S.C.A. § 1151, not 
having been submitted, the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

